DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s after final filed by applicant on January 18, 2022.  Claims 15 and withdrawn claim 28 have been amended.  No claims have been added or cancelled.  Claims 15-29 are pending in the application.  Claims 28-29 have been withdrawn as being directed to a non-elected invention. 

Response to Amendment
	Rejections under 35 USC § 102 of Claims 15-16 and 20-22 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 103 of Claims 17-19 and 23-27 have been withdrawn in view of applicant’s amendments.

Election/Restrictions
Claims 15-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 28-29, directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 20, 2021 is hereby withdrawn. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ian R. Blum on February 3, 2022.
The application has been amended as follows: 
Claim 20 (Currently Amended):  The catalytic converter as claimed in claim 15, wherein the casing has beads which are spaced apart from each other in an axial direction and run at least partially round in a circumferential direction.
Claim 28 (Currently Amended):  A method for production of a catalytic converter, comprising: 
(a) producing a matrix by stacking at least two metallic layers onto each other and coiling the at least two metallic layers; 
(b) applying an adhesive to a casing using a gluing roller and applying solder to a plurality of individual radially inwardly pointing protrusions that are spaced apart from one another in an axial direction and a circumferential direction of the casing; 
and
(d) soldering the matrix to the casing using the applied solder; 
     
     wherein the gluing roller has elevations on its radially outwardly pointing face via which the gluing roller rolls on the radially inwardly pointing face of the casing, 
     wherein the adhesive is applied to the casing according to an arrangement of the elevations, 
     wherein a flow path is created around each of the plurality of individual radially inwardly pointing protrusions, the flow path defined by the casing and a radially outer portion of the matrix.
Claim 29 (Cancelled).

Allowable Subject Matter
Claims 15-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 15, Usui et al. (US Pat. No. 4,948,774)- which is considered the closest prior art of record, discloses a catalytic converter for exhaust gas aftertreatment, comprising:
a casing (#6) having a plurality of individual protrusions directed radially inwardly that are spaced apart from one another in an axial direction and a 
a matrix formed from a coiled layered stack of metal sheets (#3,4), wherein the matrix is inserted into the casing (#6) and bonded to the casing only in portions (see figures 1 and 15 below, and column 6, lines 1-26 and 34-48; Usui discloses a honeycomb core structure, i.e. matrix, enclosed in a tubular metal casing in which brazing material is held in brazing-material holding grooves formed in the inner wall of the tubular metal casing.  It is possible to have the inner wall of the metal casing and the peripheral surface of the honeycomb core structure joined together at their areas of contact, i.e. bonded to the casing only in portions, with markably improved firmness, thus making the metal-made carrier body excellently durable).

    PNG
    media_image1.png
    375
    440
    media_image1.png
    Greyscale


In regards to Claim 28, Usui et al. (US Pat. No. 4,948,774)- which is considered the closest prior art of record, discloses a method for production of a catalytic converter, comprising:
producing a matrix by stacking at least two metallic layers onto each other and coiling the at least two metallic layers (see figures 1 and 15 below, and column 6, lines 1-26 and 34-48; Usui discloses a honeycomb core structure, i.e. matrix, enclosed in a tubular metal casing in which brazing material is held in brazing-material holding grooves formed in the inner wall of the tubular metal casing.  It is possible to have the inner wall of the metal casing and the peripheral surface of the honeycomb core structure joined together at their areas of contact, i.e. bonded to the casing only in portions, with markably improved firmness, thus making the metal-made carrier body excellently durable);
applying solder to a plurality of individual radially inwardly pointing protrusions that are spaced apart from one another in an axial direction and a circumferential direction of a casing (see figures 1 and 15 below, and column 6, lines 1-26 and 34-48; Usui discloses a honeycomb core structure, i.e. matrix, enclosed in a tubular metal casing in which brazing material is held in brazing-material holding grooves formed in the inner wall of the tubular metal casing.  It is possible to have the inner wall of the metal casing 
inserting the matrix into the casing (see figures 1 and 15 below, and column 6, lines 1-26 and 34-48; Usui discloses a honeycomb core structure, i.e. matrix, enclosed in a tubular metal casing in which brazing material is held in brazing-material holding grooves formed in the inner wall of the tubular metal casing.  It is possible to have the inner wall of the metal casing and the peripheral surface of the honeycomb core structure joined together at their areas of contact, i.e. bonded to the casing only in portions, with markably improved firmness, thus making the metal-made carrier body excellently durable);
soldering the matrix to the casing using the applied solder (see figures 1 and 15 below, and column 6, lines 1-26 and 34-48; Usui discloses a honeycomb core structure, i.e. matrix, enclosed in a tubular metal casing in which brazing material is held in brazing-material holding grooves formed in the inner wall of the tubular metal casing.  It is possible to have the inner wall of the metal casing and the peripheral surface of the honeycomb core structure joined together at their areas of contact, i.e. bonded to the casing only in portions, with markably improved firmness, thus making the metal-made carrier body excellently durable);

Applicant persuasively discloses on pages 7-8 of applicant’s remarks that: “In other words, the casing has individual inwardly directed contact points, each contact point is separate from every other contact point both radially and circumferentially. A flow path is created around each of the protrusions because the contact points are inwardly directed and the matrix attached to the radially innermost portions of the inwardly directed protrusions.  Usui fails to disclose (1) individual protrusions directed radially inwardly that are spaced apart from one another in an axial direction and a circumferential direction and (2) a flow path created around each of the plurality of individual protrusions that is defined by the casing and a radially outer portion of the matrix. Usui discloses a structure having a tubular metal casing 6 in which the brazing-material-holding grooves 7 are directed radially outwardly. At best, Usui the corrugated metal bands contact the casing 6 at the radially inward directed portions, which are contiguous. The brazing occurs at the locations designated by the outwardly extending holding grooves 7. There are no individually formed protrusions that are separated from each other both radially and 
Applicant further discloses on paragraphs [0038]-[0040] of published specification that: “…FIG. 1A shows a casing 1 in which a matrix 2 is inserted. The casing 1 has a plurality of depressions 3 that form indentations in the casing 1. These indentations 3 may for example be embossed into the casing 1. The matrix 2 is formed by coiling a layered stack formed from alternating smooth and corrugated layers. Alternatively, the matrix may also be formed exclusively from corrugated layers stacked on top of each other with an angle offset to each other. Preferably, the offset angle is between 3º and 10º.  Because of the indentations 3 formed as slots in FIG. 1A, a contact between the outer layers of the matrix and the casing is only formed in regions. Accordingly, on soldering, a bonded connection is created only in these contact regions. As an alternative to the slot-like design shown, the indentations may for example also be configured with circular form or with any other geometric design. In FIG. 1B, a casing 4 is indicated that has slot-like depressions 5. Here too, a contact between the matrix 6 and the casing 4 exists only at the depressions, so that a bonded connection is also only created in these contact regions.”
Applicant further discloses on paragraph [0048] of published specification that: “FIGS. 6A and 6B show sectional views through a casing 21 and 22. The casings 21, 22 
There is no reason, motivation or suggestion in Usui, alone or in combination, which would motivate one of ordinary skill in the art to have a catalytic converter with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759